Citation Nr: 1646267	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) rating decision.

The issue of entitlement to an initial compensable rating for bilateral hearing loss has been raised by the Veteran's representative in the October 2016 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

It appears that pertinent treatment records are outstanding.  In February 2012 and July 2012 letters, a social worker reported that the Veteran has received mental health treatment at the Dearborn, Michigan Vet Center since August 2011.  Such records of treatment are not associated with the record, and do not appear to have been sought.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Accordingly, such records must be sought on remand.

The Board also notes that the most recent VA examination to evaluate the Veteran's PTSD was in February 2011, more than five years ago.  Since then, he has testified at a RO hearing in July 2012, at which time he described worsening symptoms including experiencing multiple panic attacks per week and short term memory loss. Letters received from treatment providers at the Dearborn Vet Center appear to support his report of worsening PTSD symptoms.  In light of the allegation of (and record suggesting) worsening, a new examination to ascertain the current severity of his PTSD is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record the complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received, to specifically include treatment received at the Dearborn Vet Center since August 2011.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for PTSD not associated with the record.  The AOJ should secure for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received. 

2. Thereafter, the AOJ should arrange for a VA mental health examination of the Veteran to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for mental disorders.  The examiner should provide a detailed description of all subjective complaints and objective symptoms indicated upon examination.  If any reported mental health symptoms are clearly attributable to a non-service connected disability, rather than PTSD, the examiner must so state.  The examiner must also describe the effects of PTSD on the Veteran's social and occupational functioning, taking into account his education and experience.  All opinions must be supported by a detailed rationale.

3.	The AOJ should then review the record and readjudicate the claim.  If the determination remains less than fully favorable, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






